MEMORANDUM **
Migran Nshanovi Erzrumyan, a citizen of Armenia, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) order denying his motion to reopen deportation proceedings conducted in ab-sentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, Lo v. Ashcroft, 341 F.3d 934, 937 (9th Cir.2003), and we deny the petition for review.
The IJ did not abuse her discretion in denying Erzrumyan’s motion to reopen. Erzrumyan does not dispute that he received adequate notice pursuant to 8 U.S.C. § 1229(a)(1), and he failed to establish that his former counsel’s alleged ineffective assistance of counsel was an “exceptional circumstance” within the meaning of 8 U.S.C. § 1229a(e)(l), cf. Lo, 341 F.3d at 937-38 (sufficient compliance with the requirements of Matter of Loza-da, 19 I. & N. Dec. 637 (BIA 1988), where counsel took responsibility for employee’s mistake, and petitioners included this explanation in their affidavits, along with an affidavit from counsel).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.